(D®`lOOI-l>(»)N-\

NNNNNN|\)|\)|\)_\_;_\_\_\_\_\_\_\_\
®`lo')U'|-§Q)N-\O£Q@`IC)U'l-PQN-\O

\/ rlLEr) Rch-:iver)
_ENTERED ___saRvEr) orr
CO'._.'\'€`_~' §PART£?S OF R€CORL‘-

 

 

NUV -7 2313

 

 

 

CLERK US DlSTR!Ci COURT
DlSTRlCT OF NE\'i®A
` BY: DEPUT¥

 

 

 

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
SARMAD KORKE|S, Case No. 3:17-cv-00586-RCJ-CBC
Plaintiff, ORDER
v.
lSlDRO BACA, et al.,
Defendants.

 

 

 

 

l. DlSCUSSlON

According to the Nevada Department of Corrections (“NDOC") inmate database,
Plaintiff is no longer incarcerated at Northern Nevada Correctiona| Center. Plaintiff has
not h|ed an updated address n tification with the Court. The Court notes that pursuant to
Nevada Local Rule of Practice |A 3-1, a “pro se party must immediately file with the court
written notification of any cha ge of mailing address, email address, telephone number,
or facsimile number. The notification must include proof of service on each opposing party
or the party's attorney. Fai|ure to comply with this rule may result in the dismissal of the
action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
Nev. Loc. R. lA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
this order to file his updated address with this Court. lf Plaintiff does not update the Court
with his current address within thirty (30) days from the date of entry of this order, the

Court will dismiss this action without prejudice

 

(D®`lC)OI¢§UN-\

_\
0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ll. CONCLUS|ON

For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
with the Court within thirty (30) days from the date of this order.

lt is further ordered that, if Plaintiff fails to timely comply with this order, the Court

shall dismiss this case without prejudice

oil
DATED TH|S ?/ day of Novembe 18.
1 T'M

UN|L|'€D STAT|é}MAG|STRATE JUDGE

 

